                                            Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 1 of 13




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                   10
                                                                     UNITED STATES DISTRICT COURT
                                   11
                                   12                             NORTHERN DISTRICT OF CALIFORNIA
                                   13
SEILER EPSTEIN LLP




                                        CHAD LINTON, et al.,                                  Case No. 3:18-cv-07653-JD
                                   14
                Attorneys at Law




                                                    Plaintiffs,                               DECLARATION OF PLAINTIFF KENDALL
                                   15
                                                                                              JONES IN SUPPORT OF PLAINTIFFS’
                                   16          vs.                                            MOTION FOR SUMMARY JUDGMENT, OR IN
                                                                                              THE ALTERNATIVE, FOR PARTIAL
                                   17   XAVIER BECERRA, in his official capacity as           SUMMARY JUDGMENT
                                        Attorney General of California, et al.,
                                   18                                                         [FRCP 56]
                                   19               Defendants.
                                                                                              Courtroom 11, 19th Floor
                                   20                                                         Judge:   Hon. James Donato
                                   21
                                   22
                                   23                                DECLARATION OF KENDALL JONES

                                   24          I, Kendall Jones, declare as follows:

                                   25          1.        I am an adult resident of the County of Sacramento, California, where I have lived

                                   26   for over 39 years. I am a named plaintiff in this matter and if called as a witness, I could

                                   27   competently testify to these facts.

                                   28          2.        This declaration is made in support of plaintiffs’ motion for summary judgment,


                                                                                          1
                                                DECL. OF PLAINTIFF KENDALL JONES IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 2 of 13




                                    1   or in the alternative, for partial summary judgment.
                                    2          3.       I am a 30-year veteran of the California Department of Corrections, having been
                                    3   employed as a Correctional Officer from 1984 through 2013. In 2013, I was specifically asked
                                    4   to return to provide firearms and other use-of-force training to the Department. Until my final
                                    5   honorable retirement in 2014, I served as the Primary Armory Officer for the CSP Solano facility
                                    6   for over 19 years, specializing in firearms, chemical agents, batons and use of deadly force
                                    7   training. I received my Peace Officers’ Standards and Training (POST) Certification in 1997
                                    8   and has continued training through the National Rifle Association (NRA) and the Sacramento
                                    9   Regional Public Safety Training Center. My primary focus has been on firearms, laws, self-
                                   10   defense, firearms safety and responsibility. In 2004 I was designated as a Subject Matter Expert
                                   11   in the use of force by the Department of Corrections.
                                   12          4.       During my career as a Correctional Officer, I received numerous letters of
                                   13   commendation and letters of appreciation, both pertaining to my primary duties as a Correctional
SEILER EPSTEIN LLP




                                   14   Officer, but also as a firearms and use-of-force instructor, from officials, including State
                Attorneys at Law




                                   15   correctional officials and wardens.
                                   16          5.       As a law enforcement officer and professional trainer, I am well trained in the use
                                   17   of firearms. I have personally trained thousands of Peace Officers and private citizens in the
                                   18   proper use of handguns, rifles, shotguns, less-lethal options (pepper spray) and the use of force. I
                                   19   have received specialized training in tactical handguns, rifles and shotguns. I have continued to
                                   20   expand my knowledge base by attending firearms instructor courses ensuring that I am current
                                   21   and up-to-date on any new changes in his areas of expertise. I am qualified to provide superior
                                   22   training in all aspects of firearms training, self-defense, safety and gun care.
                                   23          6.       I currently have and maintain NRA certifications for: (1) Home Safety,
                                   24
                                        Protection, Education and Responsibility; (2) Pistol and Rifle; (3) NRA Law Enforcement
                                   25
                                        Handgun/Shotgun Instructor; and (4) Metallic Cartridge Reloading Instructor. In addition, I am
                                   26
                                        or have been an instructor for the California Commission on Peace Officers Standards and
                                   27
                                        Training (POST), and have further received training and certificates from:
                                   28
                                                    •   Glock (Glock Instructor’s Workshop);

                                                                                          2
                                                DECL. OF PLAINTIFF KENDALL JONES IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 3 of 13




                                    1                •   Sacramento Regional Public Safety Training Center (Firearms/Rifle Instructor;
                                    2                    Firearms Instructor Update);
                                    3                •   Armor Holdings, Inc. (Basic Instructor, Critical Response); and
                                    4                •   California Department of Corrections Correctional Training Center (Expandable
                                    5                    Baton Instructor Certification; Use of Force Training; Chemical Agents, and First
                                    6                    Aid).
                                    7          7.        I have been a firearms instructor for the Bureau of Security and Investigative
                                    8   Services (BSIS), and I maintain active memberships in the International Association of Law
                                    9
                                        Enforcement Firearms Instructors (IALEFI) and have received a certificate in the Master
                                   10
                                        Instructor Development Program with IALEFI. I have been a firearms instructor with the
                                   11
                                        California Dept of Corrections, the Sacramento Gun Club, and numerous CCW programs.
                                   12
                                               8.        I was born in Merced, California, and spent my latter years growing up in
                                   13
SEILER EPSTEIN LLP




                                        Houston, Texas. In 1980, when I was 19 years old, and living in Houston, I was arrested arising
                                   14
                Attorneys at Law




                                        from an incident involving the alleged misuse of a credit card. In that case, someone had told me
                                   15
                                        that I could use his credit card when, in fact, he did not have authorization to use it himself in the
                                   16
                                        first place, and therefore, I had mistakenly used a credit card under false pretenses.
                                   17
                                               9.        After being charged with credit card fraud, in 1980, I was made an offer by the
                                   18
                                        prosecutor, in which he offered that the charges would be set aside and dismissed, following a
                                   19
                                        period of probation, if I agreed to plead guilty to a single charge of “credit card abuse,” a third
                                   20
                                        degree felony under Texas law, which involved no term of confinement. In light of the
                                   21
                                        prosecutor’s offer by which these charges would be set aside and dismissed, I accepted this deal,
                                   22
                                        pled guilty to the charge as offered, and completed a three-year term of probation under
                                   23
                                   24   community supervision.

                                   25          10.       Having successfully completed the term of my community supervision probation,

                                   26   on or about August 22, 1983, the district court for the County of Harris, Texas, permitted me to

                                   27   withdraw my plea of guilty, set aside and dismiss the judgment of conviction. I was able to

                                   28   obtain a certified copy of this judgment. A true and correct certified copy of the Texas court’s


                                                                                          3
                                                DECL. OF PLAINTIFF KENDALL JONES IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 4 of 13




                                    1   FULL TERMINATION ORDER OF THE COURT DISMISSING THE CAUSE in the Texas case is attached
                                    2   hereto as Jones Exhibit A.
                                    3          11.     After this event, I moved to California and pursued my career in law enforcement
                                    4   with the State of California, as discussed in paragraph 3 above. I received and completed my
                                    5   training at the Richard A. McGee Correctional Training Center in 1984, and went to work for the
                                    6   Department of Corrections. I also have completed community college courses in firearms
                                    7   instruction, which I have continued to update every two years. Throughout my career in law
                                    8   enforcement, I legally and necessarily owned and possessed firearms, as a part of my profession,
                                    9
                                        for personal protection, recreation and sport.
                                   10
                                               12.     Since retiring honorably in 2014, I have chosen to pursue my career as a law
                                   11
                                        enforcement firearms and use-of-force trainer, drawing upon my 30 years of training and
                                   12
                                        experience in the field. To continue in this field and chosen profession, which I have dutifully
                                   13
SEILER EPSTEIN LLP




                                        and lawfully pursued and trained for, for over 30 years, I am required to own and possess
                                   14
                Attorneys at Law




                                        firearms and handle both firearms and ammunition. In fact, at the current time, I am listed on the
                                   15
                                        Department of Justice’s website as one of its Certified Instructors eligible to provide training
                                   16
                                        specified by Pen. Code § 31635(b). A true and correct excerpt from the DOJ’s current list of
                                   17
                                        instructors authorized to provide “Comparable Firearm Safety Training” in which I am listed is
                                   18
                                        attached hereto as Jones Exhibit B.
                                   19
                                               13.     I have previously had no problem obtaining and holding a Certificate of
                                   20
                                        Eligibility (“COE”) to own/possess firearms and/or ammunition under Cal. Penal Code § 26710,
                                   21
                                        a necessary requirement to becoming or maintaining status as a certified firearm instructor under
                                   22
                                        current DOJ policy.
                                   23
                                   24          14.     In 2018, I submitted my application for renewal of my COE, which I had held

                                   25   without incident since 2010. In or around February 2018, the DOJ informed me that the COE

                                   26   application was being delayed. I then initiated a record review request. On or about February

                                   27   23, 2019, the DOJ Bureau of Firearms informed me that according to the Department’s records, I

                                   28   was “not eligible to own, possess or have under [his] custody or control any firearm[,]” and


                                                                                          4
                                                DECL. OF PLAINTIFF KENDALL JONES IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 5 of 13




                                    1   denied me a Certificate of Eligibility. A true and correct copy of the DOJ’s letter of February 23,
                                    2   2019 is attached hereto as Jones Exhibit C.
                                    3           15.       I am informed and believe that the Department’s policies, practices, and customs
                                    4   are being used to deny the right of plaintiffs, and similarly situated individuals, to own/possess
                                    5   and purchase firearms, notwithstanding other state court judgments and proceedings that have
                                    6   specifically set aside, vacated or otherwise dismissed our felony convictions, and restored our
                                    7   firearm rights.
                                    8           16.       As a result of these policies, and the denial of my renewal of the COE, I am
                                    9
                                        unable to pursue my chosen and long-pursued and trained-for career as a firearms instructor. I
                                   10
                                        have had to discontinue all further firearms instruction, training and classes. I am thus being
                                   11
                                        permanently deprived of my career and livelihood that I have literally been training for, for over
                                   12
                                        30 years. Unless and until the Department, and the defendants’ implementation of these policies
                                   13
SEILER EPSTEIN LLP




                                        is restrained and enjoined, temporarily, preliminarily and permanently, I will continue to be
                                   14
                Attorneys at Law




                                        deprived of my ability to make a living in this field. And furthermore, my inability to
                                   15
                                        own/possess or even handle firearms or ammunition, resulting in my inability to be a firearms
                                   16
                                        trainer, is causing severe injury to my professional reputation as a firearms instructor and trainer,
                                   17
                                        within the law enforcement and civilian training communities. Defendants’ policies have also
                                   18
                                        caused me severe and ongoing humiliation and embarrassment associated with being a
                                   19
                                        “prohibited person,” even after 30 years of service in law enforcement.
                                   20
                                                17.       Also, as the Department now legally considers me to be a “prohibited person,” I
                                   21
                                        am no longer able to legally defend myself with the use of a firearm. This is particularly
                                   22
                                        problematic as a retired correctional officer, as I have had interactions and incidents involving
                                   23
                                   24   some of the state’s most violent convicted criminals in prison. It was not unusual for me to be

                                   25   threatened by inmates while I was on duty, e.g., with statements like, “One day I’ll see you on

                                   26   the streets,” and the like.

                                   27           18.       I am therefore continuing to be deprived of the ability to exercise my rights

                                   28   guaranteed by the Second Amendment here in California, through the defendants’ policies,


                                                                                           5
                                                DECL. OF PLAINTIFF KENDALL JONES IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                            Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 6 of 13




                                    1   practices, and interpretation of law, which prohibit me from owning or possessing firearms. I
                                    2   have been and am continuing to be deprived of the ability to exercise a fundamental
                                    3   constitutional right to possess a firearm for lawful purposes, including for self-defense in the
                                    4   home. I desire to exercise, and would exercise these rights, but for the defendants’ policies that
                                    5   prohibit me from doing so.
                                    6          19.     For these reasons, and as set forth in the motion, we respectfully request summary
                                    7   judgment in our favor on all claims.
                                    8          I declare under penalty of perjury that the foregoing is true and correct.
                                    9
                                   10   Dated: ____________________
                                                06/18/2020

                                   11                                                                     KENDALL JONES

                                   12
                                   13
SEILER EPSTEIN LLP




                                   14
                Attorneys at Law




                                   15
                                   16
                                   17
                                   18
                                   19
                                   20
                                   21
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                          6
                                                DECL. OF PLAINTIFF KENDALL JONES IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 7 of 13




                     JONES EXHIBIT A
CertifiedDocumentNumber:79056150-Page1of1
                                                    Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 8 of 13
                   Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 9 of 13




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this March 22, 2019


     Certified Document Number:        79056150 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 10 of 13




                      JONES EXHIBIT B
Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 11 of 13
Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 12 of 13




                      JONES EXHIBIT C
Case 3:18-cv-07653-JD Document 47-4 Filed 06/22/20 Page 13 of 13
